Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
See the Drawing Objections, the Objections to the Specification and the Claim Objections explained in the sections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s)
Claim 5. The hydraulic coupler (10) according to claim 2, wherein the at least one radial seal (109) is located in at least one recess in the inner surface (124) of the female connector. 
---See at least Fig. 3 of the application, notice that the at least one radial seal (109) is located in at least one recess on the outer surface (126) of the male connector (102) and what is being claimed in claim 5 appears to be a non-illustrated embodiment wherein the radial seal (109) is located in the female connector (101) instead.
Claim 7. The hydraulic coupler (10) according to claim 1, wherein each of the at least one face-seal (108a, 108b) is provided within a recess of the connector seat(111a, 111 b). 
---See at least Fig. 3 of the application, notice that the at least one face-seal (108a, 108b) is provided within a recess of the connector (101, 102) and what is being claimed in claim 7 appears to be a non-illustrated embodiment wherein seals 108a-b are located within the connector seat (111a, 111b) instead.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: 
The specification is missing the headings for “BACKGROUND OF THE INVENTION and Field of the Invention” as suggested above.
Appropriate correction is required.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses (see at least the objection of claim 2 below).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1-3 and 7 are objected to because of the following informalities: 
In claim 1 L10-11 “a spherical connector seat (111 a, 111 b)” should be --a spherical connector seat (111a, 111b
In claim 1 L12 “an actuator stem (1 00a, 1 00b)” should be --an actuator stem (100a, 100b)—(notice spacing).
In claim 2 L1 and L2 “radial seal 109” should be --radial seal (109)—(notice parenthesis).
In claim 3 L2-3 “the couplers (11,12)” should be –the couplings (11, 12)—(notice that intervening claim 11 uses the terms “female coupling (11)” and “male coupling (12)” and as such it is suggested to maintain the same terminology throughout all the claims). 
In claim 7 L3 “connector seat(111a, 111b)” should be --connector seat (111a, 111b)—(notice spacing, see also the drawing objection above).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable pending the resolution of the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are: Vagner (DE 4323758, cited as an X-reference in the PCT written opinion of the international searching authority), Gonzalez (US 5,191,914), Allread (US 3,645,294), Healy (US 2010/0295293), Wada (US 10,514,121), Clever (US 8,931,499), Kitani (US 6,056,329), Makishima (US 5,181,689), Spinosa (US 4,506,862), Campbell (US 4,482,171) and Kusebauch (US 2,071,750). Healy, Kitani, Campbell and Kusebach teaches of various examples of what is known in the art as “universal joints” that allows piping connections to have some flexibility as compared to straight connections via the use of spherical surfaces or ball-joints to allow for some misalignment between the coupled components similar to a key feature of the invention. Notice that these universal joints fails to disclose details of the poppet valve body and the valve body spring as claimed. Wada, Clever, Makishima and Spinosa teaches the general state of the art of couplings that include at least one valve and including an integrated universal joint similar to applicant’s general invention. Notice that theses couplers fail to show the poppet valve body, the valve body spring, the actuator stem and the movable connector (ball-joint) in both the male and female couplings as claimed. Vagner was listed in the PCT written opinion as being an X-reference (document D1) that allegedly teaches all the limitations of at least claim 1. However, while it is recognized as relevant prior art in that it teaches a valved coupling with an universal joint, notice that the claim requires that “each of the female coupling and the male coupling” comprises “a movable connector, with a spherical portion seating against a spherical connector seat in the main body”. As it was stated in the written opinion of the rejection of claim 1, the female coupling was interpreted as being (B of Vagner), the male coupling was being (A of Vagner) with each one comprising “a movable connector (40, 1), with a spherical portion (48, 13) seating against a spherical connector seat (49, 8, 11) in the main body (25, 18)”. Notice that this interpretation appears to be erroneous since the spherical portion (48, 13) are both located in the male coupler (A) and the female coupler (B) lacks this feature Allread and Gonzalez teaches of another example of valved couplings, this time both the male and female couplings include a valve and a movable connector (ball-joint) similar to applicant’s invention. However, notice that while achieving similar function in its ability to allows misalignment via the ball-joint and the inclusion of valves to achieve dry-disconnect, Allread and Gonzalez fails to disclose the particular features of the poppet valve body, the main body, the valve seat, the actuator stem, the movable connector and their interaction with each other as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the hydraulic coupler (10) comprising the female coupling (11) and the male coupling (12), wherein each of the female coupling and the male coupling comprises: the flow path connecting portion (115a, 115b), the poppet valve body (116a, 116b), the main body (114a, 114b), the valve body spring (104a, 104b), the valve seat (118a, 118b), the actuator stem (100a, 100b) on the poppet valve body, the movable connector (101, 102), with the spherical portion seating against the spherical connector seat (111a, 111b) in the main body, the connector being provided with the through bore with a larger diameter than the actuator stem diameter, wherein the actuator stem extends through the through bore, and wherein the movable connector is one of a female connector (101) and a male connector (102); and the at least one sealing ring (108a, 108b) in combination with all the limitations as claimed in claims 1-8 and as shown in at least Figs. 3-4 of the application.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753